Exhibit99.1 Tocagen Reports Second Quarter 2017 Financial and Business Results SAN DIEGO – Aug. 9, 2017 – Tocagen Inc. (Nasdaq: TOCA), a clinical-stage, cancer-selective gene therapy company, today reported financial results for the second quarter ended June 30, 2017 and business highlights. "Tocagen is committed to bringing new treatment options to cancer patients, with an initial focus on recurrent high grade glioma," said Marty Duvall, chief executive officer of Tocagen. "During the second quarter, we completed our initial public offering and were granted PRIME designation from the European Medicines Agency, both positioning us well to advance the clinical development of Toca 511 and Toca FC." Second Quarter 2017 and Recent Corporate Progress • Completed upsized initial public offering: In April 2017, Tocagen completed its initial public offering (IPO), raising approximately $97.8 million in gross proceeds. • Complementary preclinical studies published in Neuro-Oncology: In July 2017, preclinical data from two independent research programs published, which together showed that Toca 511 & Toca FC treatment resulted in increased immune infiltrates in tumors and that long-term survival and anti-tumor immune effects were T-cell dependent and correlated with depletion of immune-suppressive myeloid cells. The papers were published in the July issue of Neuro-Oncology, featured on the cover of the journal and highlighted in an editorial. • PRIME designation granted from EMA: In July 2017, the European Medicines Agency (EMA) granted Toca 511 PRIME (PRIority MEdicines) designation for the treatment of patients with high grade glioma (HGG), a type of brain tumor with significant unmet medical need. Upcoming Milestones • Toca 511 & Toca FC program update following interactions with FDA under Tocagen’s Breakthrough Therapy Designation expected in the second half of 2017. • Initiation of Phase 1b trial, called Toca 7, evaluating Toca 511 & Toca FC in patients with newly diagnosed high grade glioma expected in the first half of 2018. • Top-line results from the Phase 2 portion of the Phase 2/3 Toca 5 trial expected to be reported in the first half of 2018. • Selection of second product candidate from Tocagen’s retroviral replicating vector platform expected in 2018. Second Quarter 2017 Financial Results Research and Development (R&D) Expenses:R&D expenses were $6.6 million for the quarter ended June 30, 2017, compared to $6.5 million for the quarter ended June 30, 2016. The R&D expenses were primarily driven by continued increases in costs to support the company’s ongoing Phase 2/3 clinical trial.
